EXHIBIT 10.30
 
MEMORANDUM
 

TO: 
Taconic Group LLC
    FROM:
Tangiers Investors LP
    DATE:  
March 6, 2013
    RE: 
Disbursement of Funds

 
Pursuant to that certain Securities Purchase Agreement between the parties
listed above dated March 6, 2012, a disbursement of funds will take place in the
amount and manner described below:
 
Please disburse to:
 
Amount to disburse:
$12,500
Form of distribution
Wire from U.S. bank account
Name
 
Address
 
Bank Name:
 
Bank Address
 
Bank Phone #
 
ABA Routing #
 
Account #
 

 

            TOTAL: $12,500

 
 

  Tangiers Investors, LP          
Dated:  March 6, 2013
By:
/s/ Michael Sobeck       Name: Michael Sobeck, Managing Member of       General
Partner Tangiers Capital LLC  

 
 
1

--------------------------------------------------------------------------------

 
 
STATEMENT OF NON-AFFILIATION
 
Neither Tangiers Investors LP nor Tangiers Capital LLC is an officer, director,
control person, or beneficial owner of more than 5% of any class of security of
the Issuer and I am not and have not been during the preceding three months an
affiliate of the Company as that term is defined by Rule 144 of the Securities
Act of 1933.
 
All information furnished herein is true, accurate and complete. In the event
any information shall come into my possession that would indicate that the
information contained herein is not accurate or complete, I shall immediately
inform you of such change or information in writing.


 

Signed: /s/ Michael Sobeck     Michael Sobeck, Managing Member of
General Partner Tangiers Capital LLC
    Date: 3/6/2013

 
 
 
2

--------------------------------------------------------------------------------

 
 
ASSIGNMENT AGREEMENT
 
THIS ASSIGNMENT AGREEMENT (the “Agreement”) is made effective as of the 6th day
of March 2013, by and among Tangiers Investors LP (the “Assignor”); Taconic
Group LLC (the “Assignee”) and Frozen Food Gift Group, Inc. (the “Company”).
 
WHEREAS, Assignee wishes to assume the Assignors’ right, title, and interest in
and to that 10% Convertible Promissory Note dated as of August 27, 2012, made by
the Company in the favor of the Assignor in an original principal amount of
$12,500 (the “Note”) for which full consideration has been paid to the Company;
and
 
WHEREAS, the Assignor desires to assign to the Assignee the Note including
principal and interest and all Assignors’ right, title, and interest in and to
the Note, based on the terms and conditions set out herein.
 
NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
each of the parties hereto, the parties hereto agree as follows:
 
1.
Assignment. Subject to and in accordance with the terms and conditions set forth
in this Agreement, the Assignor hereby grants, sells, assigns, and conveys to
the Assignee, without recourse, all of Assignor’s right, title and interest in
and to the Note.

 
2.
Consideration. In consideration for the assignment of the Note, Assignee shall
pay to the Assignor $12,500 to be paid to Assignor in lawful money of the United
States of America by Assignor by March 6, 2013 to the account provided by the
Assignor in a Memorandum to Assignee. Payment will be made from a U.S. bank
account.

 
3.
Representations of Assignor. Assignor hereby represents and covenants to
Assignee that:

 
 
a.
Assignor has all requisite authority to execute and deliver this Agreement and
another document contemplated by this Agreement and to perform its obligations
hereunder and to consummate the transactions contemplated hereby.

 
 
b.
The outstanding principal amount of the Note as of March 6, 2013, including
interest, OID, and any other fees, is $12,500.

 
 
c.
Assignor’s interest in and to the Note is free and clear of all liens,
encumbrances, obligations or defects that are of record prior to the date of
this Agreement.

 
 
d.
Assignor is an "accredited investor" within the meaning of Regulation D, Rule
501(a), promulgated by the Securities and Exchange Commission under the
Securities Act.

 
 
e.
Neither Assignor nor any of its officers and directors are now, or have been in
the last 90-days, officers or directors of the Company, or beneficial holders of
10% or more of its stock.

 
 
3

--------------------------------------------------------------------------------

 
 
4.
Representations of Assignee. The Assignee hereby represents and covenants,
individually, to the Company and to the Assignor that:

 
 
a.
Assignee has all requisite power and authority to execute and deliver this
Agreement and any other document contemplated by this Agreement to be signed by
the Assignee and to perform its obligations hereunder and to consummate the
transactions contemplated hereby;

 
 
b.
Assignee understand that the shares to be issued upon conversion of the Note
have not been, and may not be, registered under the Securities Act of 1933, as
amended (the “Securities Act”) by reason of a specific exemption from the
registration provisions of the Securities Act, the availability of which depends
upon, among other things, the bona fide nature of the investment intent and the
accuracy of Assignee’s representations as expressed herein or otherwise made
pursuant hereto;

 
 
c.
Assignee has substantial experience in evaluating and investing in securities of
companies similar to the Company and acknowledges that it can protect its own
interests. Assignee has such knowledge and experience in financial and business
matters so it is capable of evaluating the merits and risks of its investment in
the Company. Assignee is an “accredited investor” within the meaning of
Regulation D, Rule 501(a), promulgated by the Securities and Exchange Commission
under the Securities Act;

 
 
d.
Assignee has had an opportunity to receive all information related to the
Company requested by them and to ask questions of and receive answers from the
Company regarding the Company, and its business. Assignee has reviewed the
Company’s periodic reports on file with Securities and Exchange Act filings;

 
 
e.
Assignee understands that there is a limited trading market for the shares
issued upon conversion of the Note and that an active market may not develop for
the shares; and

 
 
f.
Assignee represents and warrants that it has read the terms of the Note and
agrees to such terms.

 
5.
Entire Agreement. This Agreement constitutes the entire agreement between the
parties in respect of the assignments contemplated hereby and there are no
warranties, representations, terms, conditions, or collateral agreements
expressed or implied, statutory or otherwise, other than expressly set forth in
this Agreement. This Agreement expressly supersedes and replaces any and all
prior understandings or agreements between the parties with respect to the
subject matter of this Agreement.

 
 
4

--------------------------------------------------------------------------------

 
 
6.
All Further Acts. Each of the parties hereto will do any and all such acts and
will execute any and all such documents as may reasonably be necessary from time
to time to give full force and effect to the provisions and intent of this
Agreement. The Assignor further agrees that it will, at any time and from time
to time after the date hereof, upon the Assignee’s request, execute, acknowledge
and deliver or cause to be executed and delivered, all further documents or
instruments necessary to effect the transactions contemplated in this Agreement.

 
7.
Choice of Law. This Agreement shall be governed by, and construed with, the laws
of the State of Florida, without giving effect to the conflict of law provisions
thereof.

 
8.
Notices. Notices to Assignee under the Note, shall be to the address set forth
above.

 
9.
Headings. The headings and captions contained in this Agreement are for
convenience of reference only and will not in any way affect the meaning or
interpretation of this Agreement.

 
10.
Survival. Each party is entitled to rely on the representations and warranties
of the other party and all such representations and warranties will be effective
regardless of any investigation that the party has undertaken of failed to
undertake. The representations and warranties will survive the effective date of
this Agreement and continue in full force and effect until six (6) months after
the effective date of this Agreement.

 
11.
No Assignment. No Party may assign any right, benefit or interest in this
Agreement without the written consent of the other party, which consent may not
be unreasonably withheld. This Agreement will inure to the benefit of, and be
binding upon, the Assignors and the Assignee and their respective successors and
assigns.

 
12.
Amendment. This Agreement may not be amended except by an instrument in writing
signed by each of the parties.

 
13.
Counterparts and Electronic Means. This Agreement may be executed in several
counterparts, each of which will be deemed to be an original and all of which
will together constitute one and the same instrument. Delivery of an executed
copy of this Agreement by electronic facsimile transmission or other means of
electronic communication capable of producing a printed copy will be deemed to
be execution and delivery of this Agreement as of the day and year first written
above.

 
14.
Hold Harmless. Assignee agrees that this assignment is “as-is” and Assignee
agrees to indemnify and hold harmless Assignor from any and all claims and for
any loss or liability related to this assignment. Assignee is aware that the
Company is a troubled, under-capitalized, development stage company with no
revenue and ongoing losses that are likely to continue. Assignee is aware that
this is a risky investment and that Assignee may lose part or all of its
investment.

 
 
5

--------------------------------------------------------------------------------

 
 
15.
Effective. This partial assignment will become effective upon (1) signature by
all three parties and (2) delivery of valid payment to Assignor.

 
IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.
 
 
Assignor:
 
Tangiers Investors LP
 
/s/ Michael Sobeck
____________________________
Michael Sobeck, Managing Member of
General Partner Tangiers Capital LLC

 
Assignee:

Taconic Group LLC
 
/s/ Robert Grinberg
____________________________
Name: Robert Grinberg
Title: Managing Member
 
 
Company:
 
Frozen Food Gift Group, Inc.
 
/s/ Jonathan Irwin
_____________________________
Jonathan Irwin, CEO

 
 6

--------------------------------------------------------------------------------